Citation Nr: 9927744	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder (PTSD), currently 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran's verified active military service is from 
November 1963 to January 1967.  

On December 14, 1992, the RO received the veteran's original 
claim for service connection for post traumatic stress 
disorder (PTSD) and left ankle condition.  The Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) notified the veteran of the rating decision denying 
service connection for PTSD and left ankle condition by letter 
dated August 30, 1993.  On September 8, 1993, the veteran 
filed a timely notice of disagreement to the denial of service 
connection for PTSD and left ankle condition.  

Meanwhile, on September 2, 1993, the RO received a July 1993 
examination report from T. Rizzo., a private veteran's 
outreach counselor.  The RO notified the veteran of a rating 
decision confirming and continuing the denial of service 
connection for PTSD by letter dated September 23, 1993.  A 
statement of case issued on November 4, 1993, explaining the 
RO's reasons for denial of service connection for PTSD and 
left ankle condition.  In addition, the RO mailed a letter to 
the veteran on November 30, 1993, notifying him of a scheduled 
hearing date and requesting that he bring any evidence in 
support of his claim.  At the veteran's request, the hearing 
was rescheduled for "any time after Christmas"; however, the 
record shows that the veteran was a "no show" for the 
scheduled hearing in January 1994.  Two days later, the RO 
received a November 1993 examination report from counselor T. 
Rizzo, and in February 1994, the veteran underwent an 
examination at the Fort Harrison VA Medical Center (VAMC).  

The veteran did not subsequently perfect an appeal.  
Therefore, the August 30, 1993 denial of service connection 
for PTSD and left ankle condition became final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1998).  

By a letter dated in November 1994, the RO notified the 
veteran of a rating decision granting service connection for 
PTSD as 10 percent disabling.  On January 26, 1995, the 
veteran filed a timely notice of disagreement to the grant of 
service connection and the 10 percent evaluation.  

On May 9, 1995, the RO received a May 1995 examination report 
from counselor T. Rizzo.  A statement of case issued on 
January 8, 1996, explaining the RO's reasons for denying an 
increased evaluation in excess of 30 percent for PTSD.  Then, 
by letter dated January 9, 1996, the RO notified the veteran 
of the rating decision that increased the evaluation for 
service connected PTSD from 10 percent to 30 percent, 
effective December 14, 1992.  Subsequently, the veteran did 
not perfect an appeal and those rating decisions became final.  

The veteran was hospitalized at the VAMC for PTSD treatment 
from October 19, 1997 to December 2, 1997.  On November 7, 
1997, the RO received an informal claim from the veteran for 
hospitalization benefits and for a 100 percent disability 
evaluation for the hospitalization period.  The RO notified 
the veteran of a rating decision granting a 100 percent 
evaluation for October 19, 1997 to January 1, 1998 because of 
hospitalization over 21 days by letter dated December 15, 
1997.  The rating decision deferred evalution of PTSD, 
currently 30 percent disabling, for the period since January 
1, 1998, pending receipt of VAMC records.  

On January 16, 1998, the RO received medical records from the 
VAMC.  By a letter dated April 8, 1998, the RO notified the 
veteran of a rating decision that continued the 30 percent 
disability rating from January 1, 1998.  The veteran filed a 
timely notice of disagreement on June 1, 1998.  A statement of 
case issued on June 26, 1998, and a supplemental statement of 
case on October 7, 1998, both explaining the RO's reasons for 
continuing the 30 percent evaluation.  This time, the veteran 
timely perfected his appeal on October 30, 1998.  

The veteran did not perfect appeals to the rating decisions 
prior to April 1998.  Therefore, the only matter before the 
Board of Veterans' Appeals (Board) is the appeal from the 
April 8, 1998 decision from the RO that denying a disability 
evaluation in excess of 30 percent since January 1, 1998.  

The veteran has raised an inferred claim for total disability 
based on individual unemployability.  This matter is referred 
to the RO for appropriate action.  

At the veteran's hearing in July 1999, he requested that the 
record remain open for 30 days in order to submit additional 
medical records from his private therapist.  No records were 
received within that time.  


FINDINGS OF FACT

1.  The veteran's PTSD currently manifests as occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms of difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran's PTSD currently does not manifest as 
symptoms of impairment of judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; and 
spatial disorientation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 50 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Codes 9411 (1998).

2.  The criteria for entitlement to an evaluation higher than 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic 
Codes 9411 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that, during the 1970s,  the veteran attended 
a few months of courses at a beauty school and at a technical 
welding school.  

The veteran underwent a VA psychological evaluation by E. 
Lewis, Ph.D., in March 1993.  The veteran exhibited good 
verbal skills, was dressed in motorcycle garb, being neat and 
well groomed in appearance.  He was pleasant and cooperative 
throughout the contact.  The veteran reported that he was a 
welder by trade but had never worked for more than 3 years at 
any one job.  He related that he had numerous jobs, many of 
which he lost as a result of his anger problem.  The veteran 
described experiencing periodic depression for several years.  
He referred to himself as a "stuffer" of feelings and 
described outbursts of temper which were always aimed at 
inanimate objects.  The examiner noted that the veteran's MMPI 
profile was an uncomplicated one which portrayed the present 
of an antisocial personality disorder, a diagnosis which was 
compatible with his given history.  His resentment toward 
authority had roots early in his development and that 
resentment was likely fueled by his Vietnam experience.  Much 
of his anger appeared attributable to his chronic feelings of 
resentment toward authority and his self-described tendency to 
be a "stuffer."  Significant levels of depression and 
anxiety were not seen in the MMPI profile.  The Beck 
Depression Inventory revealed a score indicative of a mild 
depression.  None of the PTSD measures utilized strongly 
supported the presence of that disorder.  

In July 1993, the veteran was seen at Spectrum Learning for an 
inability to keep long-term employment.  The examiner was T. 
Rizzo, M. Ed., a veteran's outreach counselor.  The veteran 
had difficulties when dealing with close and lasting personal 
relationships.  He attributed the difficulties to displaying 
anger and rage toward others when faced with any type of 
confrontation.  The veteran had 15 employment positions in the 
last 18 years, most of which ended in termination due to his 
anger difficulties.  His personal relationships displayed an 
inability to control his anger, he was very confrontational 
and aggressive toward those who were close to him.  He had 
numerous personal relationships that ended because of his 
inability to resolve his behavior toward others.  He had one 
child from a previous relationship and one by his present 
marriage.  The veteran had some situation difficulties with 
his present wife and child.  He had almost completely 
alienated himself from his extended family and slightly from 
his immediate family.  The veteran displayed other symptoms of 
PTSD, the most noticeable of which were:  depression, 
flashbacks, dreams, survival guilt, mistrust of government 
authority, and alcohol and drug abuse, although the veteran 
had controlled the alcohol and drug abuse for many years.  The 
July 1993 diagnosis was that the veteran had displayed many 
symptoms of PTSD based on his employment record, inability to 
have close and lasting relationships as well as a previous 
history of drug and alcohol abuse, associated dreams, 
flashbacks and intrusive thoughts that preempt his anger and 
rage.  The examiner noted that many of the factors were 
symptomatology unique to combat veterans with PTSD.  

In January 1994, the RO received a November 1993 report from 
T. Rizzo, who had previously examined the veteran.  After 
returning to the United States, the veteran became involved 
in a fight with anti-Vietnam protesters.  He was stopped by 
police officers in San Francisco and taken to a coffee shop 
to calm down before he caught a plane for his trip home.  He 
felt abandoned, isolated, ashamed of military duties, guilt, 
confusion about Vietnam and his feelings, difficulties and 
conflict about his upbringing, God and country, loss of pride 
at being part of the military, loss of feeling of belonging, 
anger at treatment by protestors and media, anger at lack of 
concern by the country, and survival guilt for surviving 
while others died.  The veteran isolated himself from society 
at this point, joined a subculture of bikers, became heavy 
into drugs and alcohol, and vented his anger and rage at 
authority figures.  The veteran was, at the present time, 
free of alcohol and drugs but continued to see himself as 
different from other members of society.  He was making an 
attempt to find a comfortable position in society.  The 
veteran experienced the trauma by being easily triggered and 
reverting back to survival techniques for resolution; feeling 
resentment toward authority figures, especially when dealing 
with military issues; flashing back to incidents, especially 
the death of the Marine;  and feeling inadequacy and low 
self-esteem and guilt when seeing or hearing information to 
do with Vietnam.  The veteran avoided any association with 
any stimuli to do with Vietnam.  He had feelings of 
detachment from Vietnam situations, feelings that his life 
will not be fulfilled and a sense of doom.  He would not 
actively watch a program to do with war especially Vietnam or 
read literature to do with the war.  He separated his 
feelings for Vietnam issues and would not deal with them.  He 
had a difficult time focusing on a subject and holding that 
subject for a long time.  He was very jumpy with loud noises 
and unexpected movement.  He was triggered to a heightened 
state when he heard helicopters or similar noises or smells.  
Some associated features that the veteran experienced were 
alcohol and drug abuse, interpersonal relationship 
difficulties, including a divorce and difficult relationship 
with children, suicidal ideation several times, depression, 
anxiety, employment difficulties including 15 employment 
positions in the last 18 years, anger, rage, alienation and 
isolation, and for many years dropped out of the mainstream 
of society.  Mistrust of authority figures, especially the 
government, caused a paranoid reaction.  The veteran had 
deep-seated survival guilt for loss of friends as well as the 
death of civilian children.  The November 1993 diagnosis was 
PTSD, severe.  The examiner noted that the veteran had been 
displaying these symptoms since he returned from Vietnam.  

The veteran underwent a PTSD examination at the VAMC in 
February 1994.  The examiner noted that he reviewed T. 
Rizzo's November 1993 reports.  The veteran reported that for 
the past 14 years that he had been trying to deal with "the 
crap of Vietnam."  His marriage suffered and the past year 
he had been in therapy with T. Rizzo to try to save his 
marriage.  That did not work out and he had been divorced for 
a month and a half.  The veteran also went back to college 
last fall.  He did not do too badly in college until he 
started taking some tests.  He said then that he "went to 
hell."  He could not think, he would totally blank out in 
his testing.  He started having a lot of problems with 
sleeping and got depressed.  He did not remember a lot of 
things.  The veteran had a 9-year-old daughter and a 13-year-
old son.  The veteran said that he was unable to feel close 
to them and to have love feelings toward them.  He also said 
that his irritability was being regulated better with 
medication.  He had a confrontation with his wife the week 
before and was able to "hold it together."  His affect was 
somewhat restricted.  He did not smile most of the interview.  
The veteran's judgment seemed intact at this particular point 
in time.  He knew socially right from wrong.  He was able to 
do serial 7's without any problems.  The history was also 
somewhat consistent with some thought disorder.  The veteran 
reported that when he was under stress the last semester, he 
saw things that were not there, and it got very weird.  The 
examiner saw no signs of that [behavior] in the interview.  
The February 1994 diagnosis was PTSD with some positive 
response to medication at that time.  The examiner further 
noted that the veteran's marital problems seemed to manifest 
from his irritability and some PTSD symptomatology.  The 
veteran was having some depression with his recent divorce a 
month and a half earlier.  

The veteran's January 1995 notice of disagreement stated that 
he still could not hold down a job, have a stable 
relationship with anybody, and according to Spectrum 
Learning, he was not getting any better.  

The RO received a May 1995 examination report from T. Rizzo.  
The examiner reported that, since his initial report 
concerning the veteran's combat experiences as well as his 
post-Vietnam difficulties, the veteran had not displayed many 
positive changes in his life.  The veteran was enrolled in a 
local college and was unable to complete the courses with a 
satisfactory passing grade.  This failure was caused 
primarily from his inability to focus and to concentrate.  He 
continued to have difficulty making rational decisions and 
used survival techniques to deal with social situations.  The 
veteran continued to be depressed and was not willing, at 
that time, to deal with the depression.  The veteran recently 
divorced and, again, this was a repeat of past behavior with 
the inability to have an intimate and lasting relationship.  
His employment situation also reflected his behavior since 
Vietnam.  He had several employment positions that had not 
lasted, and he used these failures to reinforce his 
inadequacies.  The veteran was financially destitute and had 
been living in his automobile for the preceding five weeks.  
He used some agencies for food and had alienated himself from 
friends and family to the point that he was not able to live 
with or associate with them.  The veteran continued to 
display the symptoms included in [T. Rizzo's] first report 
that led the examiner to continue to give him a diagnosis of 
PTSD, severe.  

The veteran was hospitalized from October 19, 1997 to 
December 3, 1997 at a VA Medical Center.  The discharge 
summary listed the diagnosis as PTSD and a history of 
substance abuse.  Although the severity of psychosocial 
stressors were moderate, the veteran complained of being 
somewhat depressed and having trouble interacting with people 
prior to admission.  The examiner noted that, for global 
assessment function (GAF), the veteran's highest level of 
adaptive functioning in the last year was fair.  On a scale 
of 0 to 100, the veteran rated 40 on admission and 50 on 
discharge.  The veteran reported that, after leaving the 
service, he worked as a welder and millwright and had done 
various other odd jobs.  He apparently worked irregularly and 
had difficulty keeping a job.  He denied suicidal ideation 
and denied having hallucinations of any kind.  The examiner 
noted that the veteran had a normal speech flow.  Affect was 
essentially normal.  Judgment and insight were fair.  Recent 
and remote memory and recent recall were all intact.  The 
veteran felt paranoid and wanted to be more trusting.  His 
stream of mental activity was coherent.  Intellectual 
functioning was average.  He was oriented as to time, place, 
and person.  The examiner noted that the veteran's condition 
at discharge was that he was oriented as to time, place, and 
person.  He considered the veteran competent for VA purposes 
and able to return to his pre-hospital activity.  

An October 31, 1997 hospital note stated that another patient 
was causing the veteran problems.  The November 12, 1997 
occupational therapy note stated that the veteran had 
attended the occupational therapy lapidary since he was 
assigned on October 21st.  He started a project but never 
returned to the clinic to complete it or to explain why he 
had not been attending.  The November 21, 1997 note stated 
that the veteran had some problems with some of the other 
patients that irritated him but that he had learned to deal 
with it.  

The December 2, 1997, psychology discharge note stated that 
the veteran completed the pre and post-testing package 
including the Beck Depression Inventory (BDI), the State-
Trait Anxiety Inventory (STAI), the Mississippi Scale for 
Combat Related PTSD (MISS), and the MMPI2.  At pre-testing, 
his score on the BDI was in the "asymptomatic" range.  
Levels of "state" and "trait" anxiety were at least .5 
standard deviations above the mean for men his age, i.e. well 
above average.  His score on the MISS was below the cutoff 
for PTSD.  The MMPI2 at pre-testing was marked by a response 
set that reflected an intention to appear better off 
psychologically than is actually the case, thus perhaps 
artificially lowering scale elevations.  In spite of this, 
problems in dealing with authority figures and complying with 
societal norms were identified.  Additionally, people who 
obtain similar profiles have a low tolerance for frustration 
and harbor intense feelings of anger and hostility.  They 
also struggle with feelings of insecurity, are distrustful of 
others, and keep people at an emotional distance.  At post-
testing, there was a reduction in STAI scores to "average" 
levels.  Other test scores were essentially unchanged.  The 
veteran was actively involved in the program and made every 
effort to engage in the psychotherapeutic process.  Although 
the psychological testing predicted problems with authority 
figures, he was able to manage his angry feelings in a way 
that did not lead to overt conflict.  By the time of his 
discharge, he was continuing to experience significant PTSD 
symptoms.  

The veteran underwent a VA examination in September 1998.  
The examiner noted that the veteran was polite and courteous 
throughout the examination.  He presented well socially, and 
no other unusual mannerisms or behaviors were noted.  The 
veteran was articulate and was able to express himself quite 
well.  He was well oriented.  The veteran related that his 
primary issue was that he had trouble holding down a job.  
His longest employment was for three years.  He indicated 
that he was able to maintain that job because he was drinking 
at that time and smoking marijuana and self-medicated.  Most 
other jobs had been fairly brief and usually ended when the 
veteran walked off the job.  He described his problems on the 
job as related to "no tolerance for stupidity or 
ignorance."  The veteran described difficulties relating to 
others.  He indicated that he had troubles trusting others 
and just wanted to be "left alone."  He denied any recent 
episodes of physical violence.  He described being around 
others as quite stressful.  He went on to relate several 
incidents where he felt others had "stabbed him in the 
back."  This, however, did not appear to be paranoid and was 
based upon reality.  The veteran was in a relationship for 10 
years and had a daughter.  After he began to get help for his 
psychological problems, the marriage/relationship dissolved.  
The veteran described himself as becoming more assertive and 
less passive in the relationship.  The veteran noted that he 
was in a fight some years ago, shortly after leaving the 
service, but that no charges were eventually brought [against 
him].  

The mental status evaluation was essentially unremarkable.  
The veteran maintained good eye contact and his voice was 
normal in tone and pace.  He tended to speak in a rather soft 
voice but was understandable.  He described episodic periods 
of depression that from his description appeared to be mostly 
situational.  He did not appear to be experiencing severe 
depression.  His affect was subdued but potentially full 
ranging.  He did not describe much in the way of vegetative 
symptoms of depression.  He tracked the conversation well and 
no impairment of concentration was noted on examination.  The 
veteran described episodes when his concentration worsened, 
especially under stressful conditions.  His memory appeared 
to be functionally intact.  He gave a logical chronological 
history without difficulty.  His thinking was logical and 
goal oriented, and there was no indication of a thought 
disorder.  The examiner noted that the veteran had been 
hospitalized from October to December 1997 for PTSD.  The 
veteran's primary issues seemed to center around reduced 
social functioning and vocational functioning.  It appeared 
that the veteran was able to find jobs fairly readily in the 
past but had some difficulty keeping jobs for prolonged 
periods of time.  This was primarily related to his 
difficulties dealing with authority figures and his own 
"high standards" on the job.  The veteran was somewhat 
socially isolated but could present in a reasonable social 
fashion.  He appeared to be capable of maintaining brief and 
social contact with others.  

The September 1998 diagnosis was PTSD.  The examiner noted 
that the veteran had some feelings of guilt over his actions 
while in Vietnam.  The veteran reported that he was 
hypervigilant, had a heightened startle response, night 
sweats, and reports that he tended to check windows.  He had 
low trust in others.  The examiner noted that there appeared 
to be moderate stressors in that the veteran was unemployed 
and had limited social outlets.  A global assessment function 
of 50 was warranted.  This took into account the impairment 
of social, occupational, and school functioning.  The 
examiner noted that the veteran attempted school without 
success.  

The veteran's October 1998 appeal stated that he experienced 
terrible nightmares every night.  He alleged that he woke up 
with severe panic attacks and had to recheck all locks in the 
house, and his memory impairment had grown to the point where 
he was constantly forgetting necessary tasks.  The veteran 
further alleged that, sometimes he could not even remember if 
he had bathed, and he had to quit or was fired from every job 
he had since military service because of the PTSD symptoms.  

The veteran and his representative appeared for the July 1999 
hearing before a member of the Board.  The veteran testified 
the he is generally able to walk away from angry or 
frustrating situations unless they "grab" him.  Transcript 
(T.), page 5.  He described himself as wanting to be isolated 
from people all the time.  T. 10.  He stated that he noticed 
that he seemed to have short-term and long-term memory 
problems.  He also replied that he had panic attacks "big 
time."  T. 11.    


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130. 
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411-9440.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A GAF score of 50 is defined as "Serious symptoms (e.g., 
suicidal ideation. severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  

Analysis

As a preliminary matter, the Board will adjudicate a decision 
on the evidence of record.  In spite of the RO's reasonable 
efforts to obtain medical records, several documents 
referenced by statements or medical records are not included 
in the claims folder.  November through December 1997 
hospital notes stated that the veteran was to see Dr. Sampley 
at the Fort Harrison VAMC on December 23, 1997.  Although the 
RO requested and obtained VAMC medical records, the claims 
folder does not include December 23, 1997 examination notes 
or Dr. Sampley's notes, if they exist.  Except for current 
reports from T. Rizzo, the veteran and his representative did 
not allege that any records in support of the claim were 
missing from the claims folder at the July 1999 hearing.  
This is consistent with the 1998 VA examination report which 
also did not indicate that there was any relevant treatment 
in late December 1997.  

Although the parties agreed at the hearing to leave the 
record open for 30 days to allow the introduction of 
additional evidence from T. Rizzo, no additional records were 
submitted.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the 
veteran was provided the opportunity to submit any additional 
relevant evidence, the Board will adjudicate a decision on 
the evidence of record.  

The Board has determined that a 50 percent evaluation is 
warranted because the medical evidence shows that the veteran 
has difficulty establishing and maintaining effective work 
relationships.  The September 1998 examiner noted that the 
veteran was able to find jobs fairly readily in the past but 
had some difficulty keeping jobs for prolonged periods 
primarily because of difficulties dealing with authority 
figures and his own "high standards" on the job.  At the 
July 1999 hearing, the veteran testified that he preferred as 
little contact as possible with his coworkers.  Rather, he 
became saturated by the people and ended up continuously 
angry with them.  Transcript, page 9.  He further testified 
that when his coworkers rushed him on a task that he would 
"seize up" and not know what to do.  Transcript, page 11.  

A 50 percent evaluation is further warranted because the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such difficulty in 
establishing and maintaining effective social relationships.  
Although the veteran was capable of brief and social contact 
with others, the September 1998 examiner noted that he was 
somewhat socially isolated and had limited social outlets.  

The medical evidence does not show symptoms of flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week, impairment of 
short- and long-term memory, or impaired judgment which might 
provide further support of a 50 percent rating.  His affect 
is not flattened because, in December 1997, his affect was 
essentially normal, and in September 1998, subdued but 
potentially full ranging.  The veteran does not have speech 
problems because the September 1998 examiner noted that he 
was articulate and was able to express himself quite well.  

In addition, the veteran does not have symptoms of panic 
attacks more than once a week.   Although the veteran 
reported to examiners in October 1997 and October 1998 and 
testified at the July 1999 hearing that he experienced 
repeated panic attacks, there is no objective documentation 
in the form of medical or treatment records that reflects 
panic attacks of more than once a week as required for a 
50 percent rating or near-continuous panic that affects the 
veteran's ability to function independently, appropriately 
and effectively, as required for a rating in excess of 50 
percent.  The veteran's testimony and his demeanor at his 
1999 hearing also did not suggest this degree of severity.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Furthermore, the veteran does not have documented memory 
problems noted in treatment records.  The December 1997 
examiner noted that the veteran's recent and remote memory 
and recent recall were all intact.  In September 1998, the 
veteran's memory also appeared functionally intact.  While 
the veteran testified about his concern regarding his memory, 
objective testing is not indicative of any notable 
impairment.  The veteran also does not have impaired judgment 
because the December 1997 examiner noted that the veteran's 
judgment and insight were fair.  

A 70 percent rating is not warranted because, although there 
is occupational and social impairment with deficiencies in 
work, school, and family, the medical evidence does not show 
deficiencies in thinking.  The September 1998 examiner noted 
that the veteran's thinking was logical and goal oriented, 
and there was no indication of a thought disorder.  The 
examiner also noted that the veteran was articulate and was 
able to express himself quite well.  

An evaluation of 70 percent is not warranted because the 
veteran does not have symptoms of suicidal ideation.  That 
is, the December 1997 examiner noted that the veteran denied 
suicidal ideations. 

A 70 percent evaluation is not warranted because the veteran 
does not have obsessional rituals, which interfere with 
routine activities.  The veteran testified at the July 1999 
hearing that he profiles dangerous people in crowds and 
positions himself to make sure those people are not behind 
him.  Transcript, page 13.  His October 1998 appeal alleged 
that he rechecks locks.  Nonetheless, a 70 percent evaluation 
is not warranted because the medical evidence does not 
diagnose these behaviors as obsessional rituals; nor does the 
evidence show that the profiling of crowds or rechecking of 
locks interferes with routine activities.  Rather, the 
veteran continues the routine activities, such as snacking 
and bathing.  

A 70 percent evaluation is not warranted because the evidence 
does not show symptoms of speech intermittently illogical, 
obscure, or irrelevant.  The December 1997 examiner noted 
that the veteran had a normal speech flow, and the September 
1998 examiner noted that the veteran gave a logical 
chronological history without difficulty.

An evaluation of 70 percent is not warranted because the 
veteran does not have symptoms of near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively.  The December 1997 examiner 
noted that the veteran completed pre and post hospitalization 
testing including the BDI.  At pre-testing, his score was in 
the "asymptomatic" range, and the post testing results were 
unchanged.  The September 1998 examiner noted that the 
veteran described episodic periods of depression that 
appeared to be mostly situational, and he did not appear to 
be experiencing severe depression.  He did not describe much 
in the way of vegetative symptoms of depression.  

A rating of 70 percent is not warranted because the veteran 
does not have symptoms of impaired impulse control (such as 
unprovoked irritability with periods of violence).  Although 
the veteran was irritated with other hospital patients, the 
November 1997 hospital note showed that the veteran had 
learned to deal with the irritation.  That is consistent with 
the veteran's testimony that he is usually able to walk away 
from frustrating or provocative situations.  T. 8.  

A 70 percent evaluation is not warranted because the veteran 
does not have symptoms of spatial disorientation.  Rather, 
the December 1997 examiner noted that the veteran was 
oriented as to time, place, and person.  In addition, the 
veteran testified at the July 1999 hearing that, when in 
crowds, he positions himself so that dangerous people are not 
behind him.  Transcript, page 13.

The Board also notes that the veteran's GAF scores have 
typically been about 50, denoting serious symptoms.  The 50 
percent rating awarded herein contemplates reduced 
reliability and productivity.  As described in detail above, 
the Board has considered the relevant symptomatology in 
conjunction with the rating criteria.  Based on all the 
evidence of record, the Board finds that the 50 percent 
rating reflects the disability picture.  

In sum, an increased rating to 50 percent is appropriate 
since the evidence is in approximate balance in support of 
and against an increased rating from 30 percent to 50 
percent.  38 C.F.R. § 3.102.  However, an evaluation in 
excess of 50 percent is not warranted.  If the evidence is in 
equipoise, application of the benefit of the doubt standard 
tips the balance in favor of the veteran and the veteran 
again prevails on the claim.  Only if the preponderance of 
the evidence goes against the claim will the appellant be 
denied the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the higher 50 percent rating, and no 
more, will be assigned.  






ORDER

Entitlement to an increased evaluation to 50 percent for PTSD 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

